DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments or indication of allowable subject matter as detailed below.
Claim 1 was previously rejected as being anticipated by U.S. Patent Application Publication Number 2018/0308925 A1 to Chen et al., “Chen”, and Applicant’s footnote on page asserts that the Examiner’s mapping appears to be against the terms of the reference which is not persuasive as the Examiner’s previous identification of Chen’s layer 40 (which includes layers 41 and 42) as the claimed semiconductor satisfied the limitations of claim 1 since claim 1 additionally refers to “the channel region on one surface of the semiconductor layer” and Chen teaches:
¶ [0046] “[…] a two-dimensional electron gas (2DEG) formed in the channel layer 30 and/or formed between the channel layer 30 and the nitride barrier layer 41, a two-dimensional electron gas (2DEG) formed in the channel layer 30 and/or formed between the channel layer 30 and the nitride barrier layer 41. […]”:


    PNG
    media_image1.png
    510
    824
    media_image1.png
    Greyscale

Applicant’s interpretation of including the fluorinated region 60 as part of the depletion layer is not persuasive as Chen does not teach wherein the fluorinated region 60 is part of the channel region.  Rather, Chen’s fluorinated region 60 provides a depletion region in the channel region (¶ [0030] “[…] The fluorinated region 60 may include fluorine ions therein, and the fluorine ions may provide static and strong negative charge for effective depleting electrons of the carrier channel. […]”), the channel region being a 2DEG in the channel layer 30 or between the channel layer 30 and nitride barrier 41 as quoted above. This is similar to Applicant’s FIG. 7 whereby a channel adjusting member (410) emits beta rays toward the 2DEG channel 206:

    PNG
    media_image2.png
    427
    610
    media_image2.png
    Greyscale

Chen teaches removing the depletion layer by applying a voltage to the gate electrode as ¶ [0030] states wherein the HEMT may be normally off and normally off transistors remove the depletion layer by applying a voltage to the gate electrode by definition, nevertheless Chen fails to clearly state wherein the voltage applied to the gate is specifically a positive voltage and therefore Zhang is relied upon in combined with Chen as detailed below.
	Furthermore, it should be known that enhancement-mode (e-mode) transistors also known as normally-off transistors switched (i.e. temporarily removing the depletion layer) using positive gate voltages are generally known in the art, e.g. U.S. Patent Number 5,949,095 to Nagahara et al. (cited in IDS) FIG. 2 VGS > 0, or newly cited but not relied upon: U.S. Patent Application Publication Number 2007/0295993 A1 to Chen et al. Fig. 2.; U.S. Patent Number 8,114,717 B2 to Palacios et al. FIG. 6; 
U.S. Patent Application Publication Number 2015/0214352 A1 to Strassburg et al. ¶ [0013]; U.S. Patent Application Publication Number 2014/0008659 A1 to Wong et al. ¶ [0021]; U.S. Patent Number 8,124,505 B1 to Burnham et al. FIG. 8,10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,6,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0308925 A1 to Chen et al., “Chen”, in view of U.S. Patent Application Publication Number 2014/0346615 A1 to Zhang et al., “Zhang”.
Regarding claim 1, Chen discloses a field effect transistor (e.g. FIG. 1) comprising:
a semiconductor layer (40, ¶ [0028], or 30 and 40 together);
a gate electrode (90, ¶ [0027]) provided on a channel region (30 or interface between 30 and 41, ¶ [0046]) in the semiconductor layer; and
a channel adjusting member (60, ¶ [0030]) provided adjacent to the channel region on one surface of the semiconductor layer and overlapping the gate electrode (90) on a plane, wherein the channel adjusting member (60) provides a depletion layer in the channel region (“static and strong negative charge for effectively depleting electrons of the carrier channel” ¶ [0030],[0041]), and
at least a portion of the depletion layer is removed when a voltage is applied to the gate electrode (i.e. an enhancement-mode (E-mode) or normally-off ¶ [0030],[0032]).
Although Chen teaches wherein the channel adjusting member including negative fluorine ions may be used to change the condition from depletion mode (D-mode) to enhancement-mode (E-mode) (¶ [0030]) also known as a normally-off transistor which is turned on by applying a voltage to the gate electrode, Chen fails to clearly state wherein the gate voltage is specifically a positive voltage.
Zhang teaches an enhancement-mode transistor also known as a normally off transistor (¶ [0027]) and teaches wherein transistors with a threshold voltage greater than zero (i.e. positive voltage) may be considered normally-off (enhancement mode) transistors (¶ [0030]) and wherein the presence 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chen such that the negative fluorine ions shift the threshold voltage of the transistor such that positive gate voltages turn on the transistor, i.e. remove the depletion region, as suggested by Chen and as taught by Zhang in order to achieve high blocking voltage and/or low on-resistance (Zhang ¶ [0007],[0027]-[0030],[0048],[0067],[0068]).

Regarding claim 2, Chen in view of Zhang yields the field effect transistor of claim 1, and Chen further teaches wherein a channel is provided in the channel region (30 or interface between 30 and 41, ¶ [0046]) when the (positive, when applying the teachings of Zhang) voltage is applied to the gate electrode and the at least a portion of the depletion layer is removed (i.e. a normally-off HEMT, ¶ [0030],[0032]).

Regarding claim 6, Chen in view of Zhang yields the field effect transistor of claim 1, and Chen further teaches wherein the channel adjusting member (60) overlaps the channel region (2DEG in 30 or at interface between 30 and 41, ¶ [0046]) in a substrate (e.g. layer 30 and below) provided on a bottom surface of the semiconductor layer (40).

Regarding claim 9, Chen in view of Zhang yields the field effect transistor of claim 1, and Chen further teaches a source electrode (51, ¶ [0027]) and a drain electrode (52), which are provided on the semiconductor layer (40) and spaced apart from each other with the gate electrode (90) therebetween.

Chen in view of Zhang yields the field effect transistor of claim 1, and Chen further teaches wherein the semiconductor layer (40, or 30 and 40 together) comprises a gallium nitride (GaN) layer and a gallium aluminum nitride (AlGaN) layer, which are sequentially laminated (¶ [0027],[0028]) and Zhang further teaches wherein AlGaN/GaN is standard (¶ [0027],[0063]).

Claims 1,2,6,7,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0225864 A1 to Strassburg et al., “Strassburg”, in view of U.S. Patent Application Publication Number 2014/0346615 A1 to Zhang et al., “Zhang”.
Regarding claim 1, Strassburg discloses a field effect transistor (e.g. FIG 5) comprising:
a semiconductor layer (97 and/or 98, ¶ [0067]);
a gate electrode (95, ¶ [0065]) provided on a channel region (99) in the semiconductor layer; and
a channel adjusting member (93, 94, ¶ [0067]) provided adjacent to the channel region on one surface of the semiconductor layer and overlapping the gate electrode on a plane, wherein
the channel adjusting member (93, 94) provides a depletion layer in the channel region, and
at least a portion of the depletion layer is removed when a positive voltage is applied to the gate electrode (enhancement mode, ¶ [0003],[0004],[0018],[0036],[0039]).
Strassburg fails to clearly teach wherein the voltage applied to the gate is specifically a positive voltage.
Zhang teaches an enhancement-mode transistor also known as a normally off transistor (¶ [0027]) and teaches wherein transistors with a threshold voltage greater than zero (i.e. positive voltage) may be considered normally-off (enhancement mode) transistors (¶ [0030]) and wherein the presence of a channel adjusting member (negatively charged ions, e.g. FIG. 3A region 312) is used to shift the 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Strassburg such that the negative charges shift the threshold voltage of the transistor such that positive gate voltages turn on the transistor, i.e. remove the depletion region, as taught by Zhang in order to achieve high blocking voltage and/or low on-resistance (Zhang ¶ [0007],[0027]-[0030],[0048],[0067],[0068]).

Regarding claim 2, Strassburg in view of Zhang yields the field effect transistor of claim 1, wherein a channel is provided in the channel region when the (positive when applying the teachings of Zhang) voltage is applied to the gate electrode and the at least a portion of the depletion layer is removed (i.e. enhancement mode, ¶ [0003],[0004],[0018],[0036],[0039]).

Regarding claim 6, Strassburg in view of Zhang yields the field effect transistor of claim 1, and Strassburg further teaches wherein the channel adjusting member (93,94) overlaps the channel region (99) in a substrate (97) provided on a bottom surface of the semiconductor layer (98).

Regarding claim 7, Strassburg in view of Zhang yields the field effect transistor of claim 1, and Strassburg further teaches wherein the channel adjusting member (93, 94) and the gate electrode (95) are sequentially laminated on the channel region (99).

Regarding claim 9, Strassburg in view of Zhang yields the field effect transistor of claim 1, and Strassburg further teaches a source electrode (“S” 118, ¶ [0072]) and a drain electrode (“D” 119), which 

Regarding claim 10, Strassburg in view of Zhang yields the field effect transistor of claim 1, and Strassburg further teaches wherein the semiconductor layer (97/98) comprises a gallium nitride (GaN) layer (97, ¶ [0067]) and a gallium aluminum nitride (AlGaN) layer (98), which are sequentially laminated.

Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0225864 A1 to Strassburg et al., “Strassburg”, in view of U.S. Patent Application Publication Number 2014/0346615 A1 to Zhang et al., “Zhang”, as applied to claim 1 above, and further in view of U.S. Patent Number 7,791,130 B2 to Baik et al., “Baik”.
Regarding claim 4, although Strassburg in view of Zhang yields the field effect transistor of claim 1, Strassburg fails to clearly teach (e.g. FIG 5) wherein the channel adjusting member (93, 94) is buried in the gate electrode (95) surrounded by the gate electrode (95).
Baik teaches modifying a device with planar channel adjusting and gate members (e.g. Fig. 1 layers 30 and 50) to instead (e.g. Fig. 3) forming the gate (160, column 4 lines 13-42) to surround the channel adjusting member (140). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have modified the control gate of Strassburg in view of Zhang to surround the floating gate or channel adjusting member as taught by Baik in order to decrease short channel effects and/or decrease charge interference (Baik column 1 lines 30-53).
Examiner’s Note: the term” surrounded” is interpreted under the doctrine of broadest reasonable interpretation, MPEP 2111, as generally surrounding many sides but not necessarily all sides.

Strassburg in view of Zhang and Baik yields the field effect transistor of claim 4, Strassburg further teaches an adjusting member insulation layer (102, ¶ [0068],[0070]) disposed between the channel adjusting member (93,94) and the gate electrode (95) to electrically insulate the channel adjusting member (93, 94) and the gate electrode (95) from each other.

Allowable Subject Matter
Claims 11-16 are allowed.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art generally teaches enhancement mode (e-mode) transistors with channel adjusting members as claimed in claim 1 as discussed above, prior art fails to reasonably teach or suggest wherein the depletion layer is provided by a b-ray emitted from the channel adjusting member as claimed in claim 3 together with all of the limitations of amended claim 1 as claimed or similarly wherein the channel adjusting member comprises a nickel isotope (Ni-63), tritium (H-3), a promethium isotope (Pm-147), or a strontium isotope (Sr-90), as claimed in claim 8 together with all of the limitations of amended claim 1 as claimed.  
Additionally, prior art e.g. U.S. Patent Number 4,275,405 to Shannon teaches a field effect transistor (Fig. 1, column 2 lines 35-60) comprising:
a semiconductor layer (1);
a source electrode and a drain electrode, which are spaced apart from each other on a top surface of the semiconductor layer;

a channel adjusting member (material 12, column 3 lines 56-62) in the gate electrode (e.g. implanted into the gate 6),
wherein the channel adjusting member emits beta-particles to the semiconductor layer  (column 3 lines 15-55, column 4 lines 22-36), as discussed previously.
U.S. Patent Application Publication Number 2014/0319963 A1 to Choi et al. teaches wherein a beta emitting layer (16) is buried (Abstract, ¶ [0014]-[0021],[0032]-[0034]) by a radiation shielding layer (18) as discussed previously.
However, prior art fails to reasonably teach or suggest a depletion layer provided in a channel region of the semiconductor layer and a portion of the depletion layer is removed by a positive voltage applied to the gate together with all of the other limitations of claim 11 as claimed.  Claims 12-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication Number 2007/0295993 A1 to Chen et al.; 
U.S. Patent Number 8,114,717 B2 to Palacios et al. FIG. 6; 
U.S. Patent Application Publication Number 2015/0214352 A1 to Strassburg et al. ¶ [0013]; 
U.S. Patent Application Publication Number 2014/0008659 A1 to Wong et al. ¶ [0021]; 
U.S. Patent Number 8,124,505 B1 to Burnham et al. FIG. 8,10.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/Eric A. Ward/Primary Examiner, Art Unit 2891